-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Applicant’s response dated August 30, 2022 is acknowledged.  
Priority
	This application is a continuation of 15/839,410 filed on 12/12/2017. 
Claim Status
	Claims 1-20 are pending and examined. Claims 2-4, 6, 8, 9, 11-13, 15-17, and 19 were amended.
Withdrawn Claim Objections 
	Objections to claims 2, 6, 9, 13, and 19 are withdrawn because objections were obviated with claim amendments. 
Withdrawn Claim Rejections – 35 USC § 112
	Rejections of claims 3, 4, 8, and 11-17 are withdrawn because rejections were obviated with claim amendments. 
Withdrawn Double Patenting Rejections 
	Rejections of claims 1-20 over claims 1-9 of U.S. Patent 10,836,864 B2 are withdrawn because applicant filed a terminal disclaimer that was approved on 08/30/2022.
Terminal Disclaimer 
The terminal disclaimer filed on August 30, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,836,864 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Himanshu Amin on September 6, 2022.
The application has been amended as follows:
	In claim 11 lines 6-12, replace 

    PNG
    media_image1.png
    234
    784
    media_image1.png
    Greyscale

with 
 --wherein n is an integer greater than or equal to one and less than or equal to one thousand.--.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closet prior art of record is Fitzpatrick (US 2006/0002889 A1 of record in IDS dated 10/16/2020). Fitzpatrick teaches using ionene polymers as effective antipathogenic agents useful for treating surfaces or as pharmaceutical agents (Abstract). A method of eliminating microorganism growth from a susceptible surface comprises the step of contacting such surface with an antimicrobial polymer in an amount effective to eliminate such growth (paragraphs 0098-0099). Fitzpatrick does not teach the claimed chemical compounds in the treatment method. Based on the prior art of record, it would not have been obvious to a person skilled in the art to modify Fitzpatrick’s method by using presently claimed compounds and arrive at the claimed inventions.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alma - Pipic whose telephone number is (571)270-7459.  The examiner can normally be reached on M-F 9:00am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571-272-06460646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALMA PIPIC/Primary Examiner, Art Unit 1617